DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the noted species in claims 5-8 in the reply filed on August 22, 2022 is acknowledged.  However, upon further search and consideration, the species of claims 5-8 have been rejoined, and the Restriction Requirement of July 29, 2022 is withdrawn.  Claims 1-8 are currently pending and under examination.
	
This application is a continuation application of International Application No.
PCT/JP2018/021930, filed June 7, 2018, and, this application claims priority to Japanese Patent Application No. 2017-114755, filed June 9, 2017.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiyama et al. (IDS; US 2011/0003359, Published 2011).
With regard to claim 1, referring to Figure 3, Fujiyama et al. teach a method for producing a cell laminate comprising cell layers (36, 38) on both surfaces of a porous membrane (34) using a vessel (30) having a bottom portion and a side wall portion standing from a periphery of the bottom portion, the porous membrane (34), and a holding member (32) configured to hold the porous membrane (34) such that the porous membrane (34) faces an inner bottom surface of the vessel (30) and is held at a position that does not contact the inner bottom surface, the method comprising: culturing first cells (38) in a liquid medium (40) that contacts the inner bottom surface of the vessel (30) and a surface of the porous membrane (34), in a state in which the porous membrane (34) is held, by the holding member (32), at a position that does not contact the inner bottom surface of the vessel (30) so as to face the inner bottom surface, and in which the bottom portion of the vessel (30) is positioned at the upper side while the porous membrane (34) is positioned at the lower side in a direction of gravity; and culturing the first cells (38) at a lower surface of the porous membrane (34) and culturing second cells (36) at an upper surface of the porous membrane (34), in a state in which the porous membrane (34) is held, by the holding member (32), at a position that does not contact the inner bottom surface of the vessel (30) so as to face the inner bottom surface, and in which the bottom portion of the vessel (30) is positioned at the lower side while the porous membrane (34) is positioned at the upper side in the direction of gravity (Fig. 3; Para. 9, 10, 16, 40-41).  
With regard to claim 2, Fujiyama et al. teach that the first cells do not adhere to the inner bottom surface of the vessel because of distance from the membrane to the inner bottom surface of the vessel, and because the first cells are already adhered to the porous membrane (see Fig. 3), where distance and prior adherence are properties preventing the first cells from adhering to the inner bottom surface of the vessel.
With regard to claim 3, referring to Figure 3, Fujiyama et al. teach that the holding member (32) comprises: a cylindrical portion configured to hold the porous membrane (34) at one axial-direction end of the cylindrical portion, the cylindrical portion having a smaller outer diameter than an inner diameter of the vessel (30), and a length of the cylindrical portion (bottom of 32) in the axial direction being shorter than a height of the side wall portion of the vessel (30); and a protruding portion (top of 32) protruding outwardly in a radial direction from the other axial-direction end of the cylindrical portion (bottom of 32), the protruding portion (top of 32) being configured to engage with an edge of the side wall portion of the vessel (30) (Fig. 3).
With regard to claim 4, it is noted that Applicant defines a “honeycomb structure” as “a structure that is partitioned into a large number of through-holes by partition walls” (Specification, Para. 28).  Fujiyama et al. teach a porous membrane (Para. 11), where a porous membrane is a structure that is partitioned into a large number of through-holes (i.e. the pores) by partition walls (i.e. the material that allows for the pore holes).
With regard to claims 5 and 6, Fujiyama et al. teach that the porous membrane is polycarbonate (Para. 11), and the cell culture surface of the porous membrane is coated with gelatin or collagen (Para. 14).  
With regard to claim 7, Fujiyama et al. teach that the first cells and the second cells are different types of cells, including parenchymal cells and endothelial cells (Para. 9, 15). 



Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackman et al. (IDS; US 2013/0309677, Published 2011).
With regard to claims 1, 7, and 8, Blackman et al. teach a method for producing a cell laminate comprising cell layers on both surfaces of a porous membrane using a vessel having a bottom portion and a side wall portion standing from a periphery of the bottom portion, the porous membrane, and a holding member configured to hold the porous membrane such that the porous membrane faces an inner bottom surface of the vessel and is held at a position that does not contact the inner bottom surface (Fig. 24).  The method comprising: culturing first cells, including smooth muscle cells, in a liquid medium that contacts the inner bottom surface of the vessel and a surface of the porous membrane, in a state in which the porous membrane is held, by the holding member, at a position that does not contact the inner bottom surface of the vessel so as to face the inner bottom surface, and in which the bottom portion of the vessel is positioned at the upper side while the porous membrane is positioned at the lower side in a direction of gravity; and culturing the smooth muscle cells at a lower surface of the porous membrane and culturing second cells, including vascular endothelial cells, at an upper surface of the porous membrane, in a state in which the porous membrane is held, by the holding member, at a position that does not contact the inner bottom surface of the vessel so as to face the inner bottom surface, and in which the bottom portion of the vessel is positioned at the lower side while the porous membrane is positioned at the upper side in the direction of gravity (Fig. 24; Para. 12, 45, 93, 102-103).  
With regard to claim 2, Blackman et al. teach that the smooth muscle cells do not adhere to the inner bottom surface of the vessel because of distance from the membrane to the inner bottom surface of the vessel, and because the smooth muscle cells are already adhered to the porous membrane (see Fig. 24), where distance and prior adherence are properties preventing the first cells from adhering to the inner bottom surface of the vessel.
With regard to claim 4, it is noted that Applicant defines a “honeycomb structure” as “a structure that is partitioned into a large number of through-holes by partition walls” (Specification, Para. 28).  Blackman et al. teach a porous membrane (Para. 12), where a porous membrane is a structure that is partitioned into a large number of through-holes (i.e. the pores) by partition walls (i.e. the material that allows for the pore holes).
With regard to claims 5 and 6, Blackman et al. teach that the porous membrane is polycarbonate (Para. 301), and the cell culture surface of the porous membrane is coated with fibronectin, laminin, vitronectin, or collagen (Para. 289).  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653